DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed December 15, 2021 has been entered. 
Claim 1 has been canceled. 
Claims 2-22 have been added.
Claims 2-22 are pending in this application. 

Drawings
The drawings were received on September 30, 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 2-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 2, Caramma (U.S. Patent Application Publication No. 2019/0007069 A1) discloses: An endpoint device (client device 102. Paragraph [0020]: FIG. 2 is a schematic block diagram of an example node/device 200 that may be used with one or more embodiments described herein, e.g., as any of the nodes shown in FIG. 1 above. In particular, device 200 may be client device 102 or media source device 106. The device may comprise one or more network interfaces 210 (e.g., wired, wireless, etc.), at least one processor 220, and a memory 240 interconnected by a system bus 250, as well as a power supply 260 (e.g., battery, plug-in, etc.).”), comprising:
communication circuitry; instructions (Paragraph [0022]: “network interfaces 210 for storing software programs and data structures associated with the embodiments described herein.”); and
processor circuitry (processor 220) to execute the instructions to:
determine a size of a block of data to be transmitted to an electronic device (electronic display), the electronic device different than and separate from the endpoint device;
divide the block of data into a number of data segments, the number based on the size of the block of data and a redundancy encoding scheme;
generate a series of data packets associated with the block of data, a first data packet of the series of data packets including (i) a first segment of the data segments and (2) redundant data associated with a second segment of the data segments (Paragraph [0052]: “Also as shown in FIG. 4B, the sets of symbols 410 (e.g., packet fragments plus recovery symbols)”.), the redundant data generated based on the redundancy encoding scheme . . . ; and
cause the communication circuitry to transmit the series of data packets to the electronic device (Paragraph [0010]: “In further embodiments, a device in a network may receive a set of new packets that encode a plurality of packets of two or more data streams. The device may determine a fragment length of fragments of the plurality of packets of the two or more data streams used to form the set of new packets. Each of the plurality of packets has an equal sum of fragments plus recovery symbols and the number of fragments for packets of a particular one of the streams controls the level of error correction for that stream. The device subdivides each of the new packets to obtain recovery symbols and the fragments for the plurality of packets of the two or more data streams. The device applies a decoding to the recovery symbols and fragments subdivided from the new packets, to obtain the plurality of packets of the two or more data streams.”
Paragraph [0016]: “In general, client device 102 may be operable to receive media stream packets 108 and render the received content data on an electronic display. For example, client device 102 may execute a media streaming application that, when executed by client device 102, is configured to request streamed media, such as streaming video, audio, or both. In various embodiments, the media streaming application may be a stand-alone application or, alternatively, may be another form of application that is operable to render and display streaming media (e.g., a mobile application, etc.).”
Paragraph [0058]: “4. Because each packet 404 is split in fragments 406 all of the same length, the length of each payload of a new packet 412 is approximately the same for all new packets 412. Note that if padding is included for the last media packet 404, the lengths of each payload of new packets 412 will be exactly the same.”
The Examiner notes the received and decoded packets will be transmitted to an electronic device so that the received content data may be rendered on the electronic display.
The Examiner finds the determining a fragment length of the received fragments of the plurality of packets of the two or more data streams used to form the set of new packets having recovery symbols, and the number of fragments for packets controls the level of error correction for that stream as disclosed in Caramma teaches the claimed “determine a size of a block of data to be transmitted to an electronic device, the electronic device different than and separate from the endpoint device; divide the block of data into a number of data segments, the number based on the size of the block of data and a redundancy encoding scheme”.
The Examiner further finds the decoding of the recovery symbols and fragments subdivided from the new packets, to obtain the plurality of packets of the two or more data streams (i.e., new packet 412) having the same length with packet fragments plus recovery symbols as disclosed in Caramma teaches the claimed “generate a series of data packets associated with the block of data, a first data packet of the series of data packets including (i) a first segment of the data segments and (2) redundant data associated with a second segment of the data segments, the redundant data generated based on the redundancy encoding scheme”.
The Examiner further finds the decoded packets being transmitted to an electronic device so that the received content data may be rendered on the electronic display as disclosed in Caramma teaches the claimed “cause the communication circuitry to transmit the series of data packets to the electronic device.”).
However, the Examiner finds Caramma does not teach or suggest the claimed “endpoint device, comprising: communication circuitry; instructions; and processor circuitry to execute the instructions to: determine a size of a block of data to be transmitted to an electronic device, the electronic device different than and separate from the endpoint device; divide the block of data into a number of data segments, the number based on the size of the block of data and a redundancy encoding scheme; generate a series of data packets associated with the block of data, a first data packet of the series of data packets including (i) a first segment of the data segments and (2) redundant data associated with a second segment of the data segments, the redundant data generated based on the redundancy encoding scheme, the redundant data to facilitate reconstruction of the second segment at the electronic device without access to the second segment; and cause the communication circuitry to transmit the series of data packets to the electronic device.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 2 as allowable over the prior art.  

Regarding independent claim 10, Caramma (U.S. Patent Application Publication No. 2019/0007069 A1) discloses: At least one storage device (memory 240) comprising instructions that, when executed, cause processor circuitry (processor 220) to at least: (client device 102. Paragraph [0020]: FIG. 2 is a schematic block diagram of an example node/device 200 that may be used with one or more embodiments described herein, e.g., as any of the nodes shown in FIG. 1 above. In particular, device 200 may be client device 102 or media source device 106. The device may comprise one or more network interfaces 210 (e.g., wired, wireless, etc.), at least one processor 220, and a memory 240 interconnected by a system bus 250, as well as a power supply 260 (e.g., battery, plug-in, etc.).”
Paragraph [0022]: “The memory 240 comprises a plurality of storage locations that are addressable by the processor 220 and the network interfaces 210 for storing software programs and data structures associated with the embodiments described herein.”):
determine a size of a block of data to be transmitted from a source computing device (media source 106 or client device 102) to a destination computing device (electronic display), the source computing device different than and separate from the destination computing device;
segment the block of data into a number of data block segments, the number based on the size of the block of data and a redundancy encoding scheme;
generate a series of data packets associated with the block of data, a first data packet of the series of data packets including (i) a first data block segment of the data block segments and (2) redundant data associated with a second data block segment of the data block segments, the redundant data generated based on the redundancy encoding scheme . . . ; and
cause transmission of the series of data packets to the destination computing device (Paragraph [0010]: “In further embodiments, a device in a network may receive a set of new packets that encode a plurality of packets of two or more data streams. The device may determine a fragment length of fragments of the plurality of packets of the two or more data streams used to form the set of new packets. Each of the plurality of packets has an equal sum of fragments plus recovery symbols and the number of fragments for packets of a particular one of the streams controls the level of error correction for that stream. The device subdivides each of the new packets to obtain recovery symbols and the fragments for the plurality of packets of the two or more data streams. The device applies a decoding to the recovery symbols and fragments subdivided from the new packets, to obtain the plurality of packets of the two or more data streams.”
Paragraph [0016]: “In general, client device 102 may be operable to receive media stream packets 108 and render the received content data on an electronic display. For example, client device 102 may execute a media streaming application that, when executed by client device 102, is configured to request streamed media, such as streaming video, audio, or both. In various embodiments, the media streaming application may be a stand-alone application or, alternatively, may be another form of application that is operable to render and display streaming media (e.g., a mobile application, etc.).”
Paragraph [0058]: “4. Because each packet 404 is split in fragments 406 all of the same length, the length of each payload of a new packet 412 is approximately the same for all new packets 412. Note that if padding is included for the last media packet 404, the lengths of each payload of new packets 412 will be exactly the same.”
The Examiner notes the received and decoded packets will be transmitted to an electronic device so that the received content data may be rendered on the electronic display.
The Examiner finds the determining a fragment length of the received fragments of the plurality of packets of the two or more data streams used to form the set of new packets having recovery symbols, and the number of fragments for packets controls the level of error correction for that stream as disclosed in Caramma teaches the claimed “determine a size of a block of data to be transmitted from a source computing device to a destination computing device, the source computing device different than and separate from the destination computing device; segment the block of data into a number of data block segments, the number based on the size of the block of data and a redundancy encoding scheme”.
The Examiner further finds the decoding of the recovery symbols and fragments subdivided from the new packets, to obtain the plurality of packets of the two or more data streams (i.e., new packet 412) having the same length with packet fragments plus recovery symbols as disclosed in Caramma teaches the claimed “generate a series of data packets associated with the block of data, a first data packet of the series of data packets including (i) a first data block segment of the data block segments and (2) redundant data associated with a second data block segment of the data block segments, the redundant data generated based on the redundancy encoding scheme”.
The Examiner further finds the decoded packets being transmitted to an electronic device so that the received content data may be rendered on the electronic display as disclosed in Caramma teaches the claimed “cause transmission of the series of data packets to the destination computing device.”).
However, the Examiner finds Caramma does not teach or suggest the claimed “least one storage device comprising instructions that, when executed, cause processor circuitry to at least: determine a size of a block of data to be transmitted from a source computing device to a destination computing device, the source computing device different than and separate from the destination computing device; segment the block of data into a number of data block segments, the number based on the size of the block of data and a redundancy encoding scheme; generate a series of data packets associated with the block of data, a first data packet of the series of data packets including (i) a first data block segment of the data block segments and (2) redundant data associated with a second data block segment of the data block segments, the redundant data generated based on the redundancy encoding scheme, the redundant data to facilitate reconstruction of the second data block segment at the destination computing device without access to the second data block segment; and cause transmission of the series of data packets to the destination computing device.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 10 as allowable over the prior art.  

Regarding independent claim 16, Caramma (U.S. Patent Application Publication No. 2019/0007069 A1) discloses: A method comprising:
determining a size of a block of data to be transmitted from a first computing device (media source 106 or client device 102) to a second computing device (electronic display) different than and separate from the first computing device;
dividing the block of data into a number of data block segments, the number based on the size of the block of data and a redundancy encoding scheme;
generating, by executing an instruction with at least one processor (processor 220), a series of data packets associated with the block of data, a first data packet of the series of data packets including (i) a first data block segment of the data block segments and (2) redundant data associated with a second data block segment of the data block segments, the redundant data generated based on the redundancy encoding scheme. . . ; and
transmitting, from the first computing device, the series of data packets to the second computing device (Paragraph [0010]: “In further embodiments, a device in a network may receive a set of new packets that encode a plurality of packets of two or more data streams. The device may determine a fragment length of fragments of the plurality of packets of the two or more data streams used to form the set of new packets. Each of the plurality of packets has an equal sum of fragments plus recovery symbols and the number of fragments for packets of a particular one of the streams controls the level of error correction for that stream. The device subdivides each of the new packets to obtain recovery symbols and the fragments for the plurality of packets of the two or more data streams. The device applies a decoding to the recovery symbols and fragments subdivided from the new packets, to obtain the plurality of packets of the two or more data streams.”
Paragraph [0016]: “In general, client device 102 may be operable to receive media stream packets 108 and render the received content data on an electronic display. For example, client device 102 may execute a media streaming application that, when executed by client device 102, is configured to request streamed media, such as streaming video, audio, or both. In various embodiments, the media streaming application may be a stand-alone application or, alternatively, may be another form of application that is operable to render and display streaming media (e.g., a mobile application, etc.).”
Paragraph [0058]: “4. Because each packet 404 is split in fragments 406 all of the same length, the length of each payload of a new packet 412 is approximately the same for all new packets 412. Note that if padding is included for the last media packet 404, the lengths of each payload of new packets 412 will be exactly the same.”
The Examiner notes the received and decoded packets will be transmitted to an electronic device so that the received content data may be rendered on the electronic display.
The Examiner finds the determining a fragment length of the received fragments of the plurality of packets of the two or more data streams used to form the set of new packets having recovery symbols, and the number of fragments for packets controls the level of error correction for that stream as disclosed in Caramma teaches the claimed “determine a size of a block of data to be transmitted from a source computing device to a destination computing device, the source computing device different than and separate from the destination computing device; segment the block of data into a number of data block segments, the number based on the size of the block of data and a redundancy encoding scheme”.
The Examiner further finds the decoding of the recovery symbols and fragments subdivided from the new packets, to obtain the plurality of packets of the two or more data streams (i.e., new packet 412) having the same length with packet fragments plus recovery symbols as disclosed in Caramma teaches the claimed “generate a series of data packets associated with the block of data, a first data packet of the series of data packets including (i) a first data block segment of the data block segments and (2) redundant data associated with a second data block segment of the data block segments, the redundant data generated based on the redundancy encoding scheme”.
The Examiner further finds the decoded packets being transmitted to an electronic device so that the received content data may be rendered on the electronic display as disclosed in Caramma teaches the claimed “cause transmission of the series of data packets to the destination computing device.”).
However, the Examiner finds Caramma does not teach or suggest the claimed “method comprising: determining a size of a block of data to be transmitted from a first computing device to a second computing device different than and separate from the first computing device; dividing the block of data into a number of data block segments, the number based on the size of the block of data and a redundancy encoding scheme; generating, by executing an instruction with at least one processor, a series of data packets associated with the block of data, a first data packet of the series of data packets including (i) a first data block segment of the data block segments and (2) redundant data associated with a second data block segment of the data block segments, the redundant data generated based on the redundancy encoding scheme, the redundant data to facilitate reconstruction of the second data block segment at the second computing device without access to the second data block segment; and transmitting, from the first computing device, the series of data packets to the second computing device.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 16 as allowable over the prior art.  
	Claims 3-9, 11-15 and 17-22 are also allowable due to their dependency on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112